The Chancellor
said, that it was a matter of course to permit a defendant who had been discharged from the debt after the bill had been taken as confessed against him, or subsequent to the putting in of his answer, to put in an answer in the nature of a plea puis darrein continuance, setting up that defence, unless the complainant would stipulate to take no personal decree against the bankrupt or his subsequently acquired property, or consent to dismiss his bill without costs; or unless there was an allegation that the discharge was obtained by fraud.
But he said that where the complainant, as in this case, swore to his belief that the discharge was fraudulent, and that he intended to contest its validity on that ground, the proper course was to authorize the defendant to bring forward such defence by a cross bill; and thereby to give the complainant in the original bill an opportunity to set up the fraud, by the answer to such cross bill. He therefore gave to the defendant forty days to file his cross bill, setting up such defence, and Ordered the proceeding in the suit to be stayed in the mean time.